The opinion of the Court was drawn up by
Shepley J.
The defendants could avail themselves of the first objection in abatement only. The jury having found, that the name of the partnership was used by one of the partners with the consent of the other, the second objection becomes unimportant. And they could not have so found in consequence of any ruling respecting the burden of proof, for it is admitted in argument, that the defendants did not introduce any testimony on that point.
The only alteration in the note appears to have been voluntarily made by the defendants, and they cannot allege it to be a fraudulent one. If they became sureties contrary to the wishes of the principal his relations will not be altered thereby; nor will any new responsibilities attach to him in consequence of it.
, It has been decided, that by signing in this manner they became joint and several promisors.
The consideration of the contract between the principal parties is a good consideration for the promise of a surety.

Exceptions overruled.